Citation Nr: 1740214	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In May 2016, the Board remanded the Veteran's claim for further development.

In July 2017, the Board sought a Veterans Health Administration (VHA) opinion, and an opinion was provided in August 2017.  Although the Veteran has not been provided a copy of the opinion, as the Board is granting the full benefit sought on appeal, there is no prejudice in issuing a decision on his appeal.


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran's hypertension is secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his original claim, the Veteran alleged that he suffered from hypertension as secondary to his service-connected diabetes mellitus.

Initially, with regard to the first element of service connection, the medical evidence of record demonstrates a present disability, namely hypertension.  For example, September 2009 and May 2016 VA examination reports both confirm the diagnosis of hypertension.  Thus, the first element of service connection is met.

Next, the Board notes that the Veteran has been awarded service connection for diabetes mellitus.  Thus, the second element of service connection is met, and the remaining inquiry is whether the Veteran's hypertension is either secondary to his service-connected diabetes mellitus.

Here, the evidence is at least in relative equipoise as to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.

In connection with his claim, the Veteran underwent a VA examination in September 2009.  After reviewing the Veteran's claims file, the examiner opined that his hypertension was not caused by his service-connected diabetes mellitus because there was no evidence of chronic renal insufficiency.

In March 2016, the Veteran submitted a February 2016 opinion from his VA treatment provider who noted that the Veteran was currently receiving treatment for diabetes mellitus and hypertension, and that these disorders were related as part of metabolic syndrome.

In March 2016, the Veteran also submitted a number of medical articles that discussed the relationship between hypertension and diabetes.  One such article noted that hypertension was present in individuals with type II diabetes as part of the metabolic syndrome of insulin resistance.

In May 2016, the Veteran underwent another VA examination.  The examiner noted the diagnosis of diabetes mellitus and hypertension, but also stated that there was no end organ damage from hypertension, and no history of renal disease, heart disease, or cardiovascular disease.  Ultimately, the examiner opined that the Veteran's hypertension was less likely than not cause or aggravated by his service-connected diabetes mellitus.  The examiner reasoned that there was no evidence of diabetic nephropathy and no evidence of chronic renal insufficiency.

As noted in the introduction, the Board sought a VHA opinion in July 2017 as to whether the Veteran's hypertension was secondary to his service-connected diabetes mellitus.

In an August 2017 VHA opinion, the physician noted that statistics from the Centers from Disease Control and Prevention found that there was a greater prevalence of hypertension in patients who also suffered from diabetes.  The examiner concluded that, because there was an increased risk of hypertension in diabetic patients despite the little evidence of the pathophysiology of the process, it was reasonable to conclude that diabetes would, in some way, exacerbate hypertension.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  The September 2009 and May 2016 VA opinions, the February 2016 opinion from the Veteran's VA treatment provider, and the August 2017 VHA opinion are probative as they considered all of the pertinent evidence of record, including pertinent medical information concerning the relationship between diabetes mellitus and hypertension, and provided clear conclusions with sufficient reasoning to allow the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The February 2016 opinion and the August 2017 VHA opinions are further bolstered by the medical treatise evidence that the Veteran submitted discussing the secondary relationship between hypertension and diabetes mellitus.

Based on the foregoing, the Board finds that the evidence is, at the very least, in relative equipoise as to whether his hypertension is secondarily related to his service-connected diabetes mellitus.  Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for hypertension is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


